Citation Nr: 1734710	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 until June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, the appeal was transferred to the Cleveland, Ohio RO.  

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's erectile dysfunction is caused by his service-connected his PTSD.  

2.  The Veteran's erectile dysfunction results in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for service connection erectile dysfunction are met.  38 U.S.C.A. §§1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.310 (2016).

2. The criteria for SMC based on loss of use of a creative organ are met. 38 U.S.C.A. §§ 1114 (k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking service connection for erectile dysfunction on a secondary basis.  He contends that he began to experience erectile dysfunction when he started taking medication for his service-connected PTSD.  His doctor prescribed him additional medication to alleviate his erectile dysfunction.   See June 2017 hearing transcript.  

The Board finds secondary service connection for erectile dysfunction is warranted.  It is well known, even by lay adjudicators, that the PTSD medications the Veteran has been subscribed cause erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion.")  Given these facts, the Board finds that the evidence is at least in relative equipoise.  Accordingly, the benefit of the doubt doctrine is for application and service connection for erectile dysfunction is warranted.  

Special Monthly Compensation

The Veteran contends that he is entitled to SMC based on loss of use of a creative organ as service connection has been established for erectile dysfunction.  See October 2013 statement.  

VA provides special monthly compensation (SMC) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. § 3.350(a)(1)(ii).  Therefore, in light of the grant of service connection for erectile dysfunction, the Board also grants SMC for loss of use of a creative organ.


	ORDER	

Service connection for erectile dysfunction is granted.  

Special monthly compensation (SMC) for loss of use of the creative organ is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


